DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
The labeling of operations in Claim 1 is out of order.
In Claim 2, “creating a transfer output” in line 1 of page 37 should read as “creating the transfer output” since the transfer output appears to be identical to that cited previously in Claim 1. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first computing device" in both line 6, step (g) and line 21, step (a) of page 36. It is unclear as to whether these refer to same “first computing device” or are considered to be different devices.
Claim 1 recites the limitation “the public key of an identity token of the first entity” in line 22 of page 36. There is insufficient antecedent basis for this limitation in the claim. That is, it is unclear if this public key refers to the previous public key (associated with the certificate (identity token) of the first entity) or is a separate public key altogether. 
Claim 2 recites the limitation “third private key” in line 30 of page 36. There is insufficient antecedent basis for this limitation in the claim. That is, only public keys are cited previously in Claim 1, and it is unmentioned as to which the first and second private key refer.
Claim 2 recites the limitation “the Blockchain address of the first user’s identity token” in line 2 of page 37. There is insufficient antecedent basis for this limitation in the claim. That is, neither a first user or a blockchain address corresponding to an identity token is defined previously in Claim 1. 
Claim 3 recites the limitation “the first user”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “root certificate” in line 23 of page 37. There is insufficient antecedent basis for this limitation in the claim. That is, Claim 1 only recites a certification certificate, yet these appear to be separate certificates according to Claim 6.
Claim 6 recites the limitation “root output” in line 25 of page 37. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “a first entity” in lines 25, 30 of page 38 and line 5 of page 39. It is unclear as to whether these all refer to the same first entity or different entities. 
Claim 14 recites the limitation “the public key of the identity token of the first entity” in line 6 of page 39. There is insufficient antecedent basis for this limitation in the claim. An identity token of the first entity is not mentioned previously, and like in Claim 1, it is unclear whether this public key is the same as that mentioned previously or is a new public key altogether.  
In Claim 14, the claim recites the limitations of “e) creating an offer transaction, by a first entity associated with a first computing device, including a transfer output spendable by the public key of the identity token of the first entity, f) creating an acceptance transaction, by a second computing device 10associated with a second entity, that includes the transfer output as input” in lines 5-10 of page 39. This appears to imply that the first entity creates an offer transaction, but the output of this offer transaction is spendable by the first entity. This appears to contradict the next step, in which the acceptance transaction is created and spent by a second entity. Furthermore, the specification states that “a 'transfer' output can be assigned to a specified Bitcoin address. Namely, the Bitcoin address of the intended recipient (e.g., transferee/offeree)” (Page 8, line 8) and that “the intended recipient (e.g. transferee/offeree) can express his or her acceptance by digitally signing the aforementioned 'contract' transaction” (Page 8, line 12). For this reason, the scope of the claim is rendered unclear and it is recommended that the claim be amended to distinguish the offeror, the creator of the offer transaction, from the recipient. 
Claim 15, which corresponds to Claim 6, recites the limitation “certification certificate issued from the second server from its root certificate to the first party” in line 15 of page 39. There is insufficient antecedent basis for this limitation in the claim. Neither a second server nor first party are explicitly mentioned in Claim 14, on which Claim 15 depends. Furthermore, Claim 14 states that “the certification certificate comprises a root certificate”, making it unclear whether the certification certificate is a root certificate or a different certificate altogether as suggested by Claim 15.  
Claim 16 recites the limitation “the private key corresponding to the identity token associated with the issuing transaction” in line 19 of Page 39. There is insufficient antecedent basis for this limitation in the claim. That is, Claim 14, on which Claim 16 depends, does not mention an identity token associated with the issuing transaction, nor a private key associated with it. 
Claim 21 recites the limitation “first server” in line 1 of page 40. There is insufficient antecedent basis for this limitation in the claim. That is, Claim 14 recites a “certification server” instead on line 24 of page 38. Furthermore, it is recommended that Claim 21 be amended to clarify how being “associated with a certification service” further restricts the scope of a “certification server”, which is used to provide the certificate.
Claims 4-5, 7-13 are rejected for being dependent on Claim 1.
Claims 17-20, 22 are rejected for being dependent on Claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 7-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106372941 A) hereinafter referred to as “Wang”, in view of Pala et al. (U.S. Pub. No. 2019/0295069 A1) hereinafter referred to as “Pala”. 
Regarding Claim 1:
	Wang discloses the following limitations:
	A system for executing a sequence of verified Blockchain transactions (Page 1, Abstract, the invention claims a CA authentication management method based on block chaining, device and system (A system for executing a sequence of verified Blockchain transactions) … the method comprises: receiving node to be authenticated in the blockchain network sent by a signature certificate of the certificate transaction (by verifying certain identity information of a transferee, characterized in that the system is operable to)). Wang teaches a blockchain system for authenticating a new node/account address using a certificate authority like the claimed invention, but does not disclose the aspects related to offer/acceptance.
	(g) form a blockchain, by a first computing device, the blockchain having one or more nodes each node comprising a blockchain address (Page 4, Par. 7, CA authentication management method, device (by a first computing device) and system based on block chain provided by the present invention, the block chain network management certificate and the client certificate of the CA mechanism, and the root CA certificate stored in the block chain network of the block, the block is the first block (form a blockchain), so the safety is high, it is difficult to tamper; Abstract, Par. 1, the issued certificate transaction further comprises: pointing to the first output part of the node to be authenticated account address of the block chain (the blockchain having one or more nodes each node comprising a blockchain address)). The system of Wang creates the blockchain in which the root certificate is stored in the first block, thereby forming the blockchain. Furthermore, Wang discloses that its system authenticates nodes through issuing transactions which output the node’s address to be authenticated, so  the phrase “each node comprising a blockchain address” is inherently met.
(h) establish, by a first server, a root-of-trust on the blockchain by providing 10a certification certificate associated with a first entity (Page 7, Par. 6, because the CA is the trusted certificate authority (by a first server), and root CA certificate is a self-signed certificate (establish a root-of-trust on the blockchain), no superior CA authentication, the certificate of the root CA is capable of long-term trust, almost does not need to change. Therefore, in this embodiment of the invention, the root CA certificate by hardcoding mode write block, the other block is established after the block; Page 7, Par. 8, FIG. 4 shows a certificate generation process flow diagram of other CA mechanism (by providing 10a certification certificate associated with a first entity)). The system of Wang establishes a root certificate node in the blockchain which meets the limitation of a root-of-trust on the blockchain. From this root node, the system of Wang generates certificates (certification certificate) in order to authenticate subsequent nodes. Since the claim only recites “a first entity” without a second/different entity in the present and dependent claims, under the broadest reasonable interpretation, this first entity is taken to mean that of the entire system.
	wherein the certification certificate includes a field including a public key corresponding to a block chain address (Page 8, Par. 2, signed certificate typically includes the public key of the user, information of the user block chaining account address (wherein the certification certificate includes a field including a public key corresponding to a block chain address)). It is well known in the art that including a blockchain address may be synonymous with that of a public key corresponding to the address. For example, in Par. [0042] of Pala, the reference states that “in some embodiments, the wallet address is the public key”.
	for which there is an unspent transaction output (UTXO) on the blockchain (Page 8, Par. 5, FIG. 6 shows the schematic diagram of the certificate transaction, as shown in FIG. 6, the issuing certificate transaction initiated by the root CA mechanism, FIG. 6 in of the input part is an input part of the transaction, the part can be empty, also can be added with address information of the root CA). Wang discloses performing an issuing transaction between the root of trust and the node to be authenticated later, wherein the address of the root may be one of the inputs. As a transaction may only be possible when the input is unspent, i.e. a UTXO, this inherently meets the limitation of the claim in which the address specified has a UTXO.
	(c) issue, from the first server, the certification certificate to the first entity (Page 7, Par. 4, the embodiment is mainly used for realizing issue certificate management operation. Specifically, the process of issuing certificate (issue, from the first server, the certification certificate to the first entity) refers to the process of generating root CA certificate, subordinate CA CA certificate to the superior process and client applying certificate to the CA mechanism). Here, the certificate authority is interpreted as the first server, and the certificate authority issues the certificate to the node to be authenticated, which is part of the first entity. As previously argued, the first entity may comprise that of the entire system due to broadness, and this interpretation still holds.
	(d) create, (Page 8, Par. 4, the superordinate subordinate CA CA mechanism mechanism in the block chain network sends a signed certificate of the issuing certificate transaction (create an issuing transaction))
	that spends an unspent transaction output (UTXO) on the blockchain corresponding to the certification certificate associated with the first entity (Page 8, Par. 5, FIG. 6 shows the schematic diagram of the certificate transaction, as shown in FIG. 6, the issuing certificate transaction initiated by the root CA mechanism, FIG. 6 in of the input part is an input part of the transaction, the part can be empty, also can be added with address information of the root CA (spends an unspent transaction output (UTXO) on the blockchain corresponding to the certification certificate associated with the first entity)). As argued previously, the system of Wang creates an issuing transaction which spends the address of the root CA, which is necessarily a UTXO, and this address information of the root CA corresponds to that stored in the certificate (Page 8, Par. 2, signed certificate typically includes … certificate authority …. a digital signature is referred to as superior CA mechanism is the result of the private key encrypted hash of other information outside the digital signature in the certificate).
	(taught by Pala below)
	(taught by Pala below)

	Pala discloses the following limitations not taught by Wang:
	that operate as an offer and acceptance (Par. [0006], when a first individual transmits coins, or any other type of cryptocurrency, to a second individual, the first individual is signing off ownership of the currency (as an offer) from their wallet address to the second individual's wallet's address. To be able to spend those coins and unlock the funds (and acceptance), the private key stored in the second individual's wallet must match the public address to which the individual unit of currency is assigned). Reference Pala is directed towards the same issue of verifying the identity of a transferee. In light of the specification, the phrase “offer and acceptance” under the broadest reasonable interpretation is taken to consist of any two sequential cryptocurrency transactions from one user to another. It is well known in the art of cryptocurrency that in order to receive a cryptocurrency transaction, a user must produce a private key in order to prove ownership of the funds corresponding to the address. Thus, any cryptocurrency transaction may be considered an offer, and the usage of such funds in a subsequent transaction that of an acceptance, since a user may simply not accept the cryptocurrency by not supplying the private key.
	(create an issuing transaction) by a second server (Fig. 1, Wallet Authority 104, Certificate Authority 108; Par. [0056], in step S320, for each transaction requested, the owner 103 generates a transaction transferring the request amount from the owner's wallet address to the wallet address (RWA) generated by the wallet authority 104 (second server)). Wang does not explicitly disclose the separation of the issuing certificate transaction into actions performed by separate servers. While it is well understood in the art that as the blockchain network consists of multiple servers as a decentralized system and the claim may be met with such an interpretation, Pala explicitly discloses this separation of servers. The system of Pala however discloses a Certificate Authority, which is responsible for creating and issuing the certificate, and a Wallet Authority, which handles generating the issuing transaction claimed (through requesting the owner), and is a distinct server. Furthermore, Pala discloses that “wallet owner 103 may be an entity, such as a corporation or business” (Par. [0043]). By separating the wallet/certificate authorities, Pala teaches a system which allows for multiple business entities to use the same certificate authority rather than have each entity be responsible for both operations, thereby increasing the flexibility of the system.
	(a) create, by a first computing device, an offer transaction containing a transfer output spendable by the public key of an identity token of the first entity (Par. [0006], when a first individual transmits coins (create, by a first computing device, an offer transaction), or any other type of cryptocurrency, to a second individual, the first individual is signing off ownership of the currency from their wallet address (containing a transfer output spendable by the public key of an identity token of the first entity) to the second individual's wallet's address). 
	and 25(b) create, by a second computing device, an acceptance transaction that includes the transfer output as an input (Par. [0006], to be able to spend those coins (create an acceptance transaction) and unlock the funds (includes the transfer output as an input), the private key stored in the second individual's wallet must match the public address to which the individual unit of currency is assigned. If the public and private keys match, the balance in the second individual's (receiver) digital wallet (by a second computing device) will increase, and the balance of the first individual's (sender) will decrease accordingly). Wang does not disclose the system of an offer/acceptance transaction with the newly authenticated node. As argued previously, Pala however discloses such an offer/acceptance transaction system when it describes a cryptocurrency transaction. In order to perform a cryptocurrency transaction, a first user offers cryptocurrency from their wallet address which a second user can accept by using their private key through a second transaction. Therefore, as argued previously, any sequence of two cryptocurrency transactions meets the limitation of an offer/acceptance transaction, which Pala discloses in its description of a cryptocurrency transaction. Pala further teaches that combining the previous authentication system with cryptocurrency, i.e. in which the recipient user of the above transaction has their identity verified through the certificate of Wang, has the benefit of allowing “users to monitor their balance, send money, and conduct other operation” (Par. [0004]) while “providing trust of ownership of cryptocurrency” (Par. [0002]).
	
	References Wang and Pala are considered to be analogous art because they both relate to authorizing blockchains using a certificate authority to establish a root of trust. Therefore, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to combine the certificate issuing system of Wang with the cryptocurrency blockchain of Pala in order to gain the benefit of a cryptocurrency system which allows users to perform financial operations with multiple business entities while having trust of ownership.

Regarding Claim 2:
	The combination of Wang/Pala discloses Claim 1. 
	Pala further discloses the following limitation:
	wherein the act of creating an offer transaction by the first computing device comprises:  30generating a third private key, establishing an identity corresponding to a user of the third (Par. [0055], in step S310 , the wallet authority 104 generates a new wallet address (RWA) (generating a third private key, establishing an identity corresponding to a user of the third private key) for each of the presented wallet addresses). The system of Pala generates cryptocurrency addresses to send cryptocurrency to for a transaction. It is well understood to one of ordinary skill in the art that generating a cryptocurrency address (establishing an identity) involves the generation of a private key and using the private key to generate the address. For example, in the case of Bitcoin which applies to the system of Pala, reference Antonopolous (Mastering Bitcoin) discloses that a bitcoin address is formed from hashing the public key corresponding to the private key in Figure 4-1.
	and 36Ref: GLOBAL-P002-02UScreating a transfer output using the third private key to create a Blockchain transaction with an output spendable by the Blockchain address of the first user's identity token (Par. [0056], the owner 103 generates a transaction (creating a transfer output) transferring the request amount from the owner's wallet address to the wallet address (RWA) (using the third private key to create a Blockchain transaction with an output spendable by the Blockchain address of the first user's identity token) generated by the wallet authority 104). Pala likewise discloses performing a transaction to the generated wallet address. Regarding the phrase “by a first computing device”, it is well known to one of ordinary skill in the art that there are web-based/custodial wallets which manage cryptocurrency transactions for the user as disclosed by NPL – “The Difference Between Custodial and Noncustodial Cryptocurrency Services” (Page 3, Par. 1). Therefore, when Pala teaches that a wallet owner generates a transaction and the wallet authority generates the private key/wallet address, it is understood that these may be computed by the same device in the case of a custodial wallet.   (see claim 1 for motivation)

Regarding Claim 3:
	The combination of Wang/Pala discloses Claim 1.

	wherein the act of creating an offer transaction by the first computing device comprises: adding an input to the first user's identity token output, wherein the added input requires a signature on the transaction from the first user (Par. [0006], to be able to spend those coins and unlock the funds, the private key stored in the second individual's wallet must match (wherein the added input requires a signature on the transaction from the first user) the public address to which the individual unit of currency is assigned (adding an input to the first user's identity token output)). The system of Pala is directed to cryptocurrency such as bitcoin. It is well known to one of ordinary skill in the art that in order to use the funds from the output of a bitcoin transaction, the signature of the private key corresponding to the address must be produced, as also disclosed by reference Antonopolous (Chapter 4, section Pay-to-Script Hash (P2SH) and Multi-Sig Addresses, “Although anyone can send bitcoin to a “1” address, that bitcoin can only be spent by presenting the corresponding private key signature and public key hash”). (see claim 1 for motivation)


Regarding Claim 4:
	The combination of Wang/Pala discloses Claim 1.
	Pala further discloses the following limitation:
	wherein the act of creating an offer transaction by the first computing device comprises: including an output in the offer transaction which when spent operates as a specified offeree's acceptance, wherein said output requires a signature by a private key of a corresponding identity token output (Par. [0006], to be able to spend those coins and unlock the funds, the private key stored in the second individual's wallet must match (wherein said output requires a signature by a private key of a corresponding identity token output) the public address to which the individual unit of currency is assigned (including an output in the offer transaction which when spent operates as a specified offeree's acceptance)). As argued previously in Claim 3, the system of Pala is directed towards cryptocurrency transactions in which it is well understood that the output of a transaction, which is also used as the input of a transaction when spent, requires the signature from the private key of the recipient. (see claim 1 for motivation)


Regarding Claim 5:
	The combination of Wang/Pala discloses Claim 1.
	Pala further discloses the following limitation:
	wherein the act of creating an acceptance transaction by the second computing device comprises signing the transfer output with a private key corresponding to the identity token of the first entity (Par. [0006], to be able to spend those coins and unlock the funds, the private key stored in the second individual's wallet must match the public address to which the individual unit of currency is assigned (signing the transfer output with a private key corresponding to the identity token of the first entity)). As argued previously in Claims 3 and 4, the system of Pala is directed towards cryptocurrency transactions in which it is well understood that the acceptance transaction involves signing with the recipient’s private key in order to accept the funds sent by the offer transaction. Likewise, this recipient is the user which verifies their identity through being assigned a certificate, i.e. the first entity. (see claim 1 for motivation)


Regarding Claim 7:
	The combination of Wang/Pala discloses Claim 1.

	wherein the blockchain transaction comprises a bitcoin Blockchain transaction (Par. [0032], the principles described herein may be applicable to simple currency transactions or negotiations (e. g., Bitcoin exchanges) between parties (bitcoin Blockchain transaction)). The system of Pala is directed to cryptocurrency transactions which include bitcoin. (see claim 1 for motivation)


Regarding Claim 8:
	The combination of Wang/Pala discloses Claim 7.
	Pala further discloses the following limitation:
	wherein the blockchain address is a bitcoin address (Par. [0032], the principles described herein may be applicable to simple currency transactions or negotiations (e. g., Bitcoin exchanges) between parties (blockchain address is a bitcoin address)). As argued previously in Claim 7, the system of Pala is directed to cryptocurrency which includes bitcoin, so the blockchain address is inherently a bitcoin address. (see claim 1 for motivation)


Regarding Claim 9:
	The combination of Wang/Pala discloses Claim 4.
	Pala further discloses the following limitation:
	wherein the issuing transaction is a bitcoin 37Ref: GLOBAL-P002-02UStransaction (Par. [0032], the principles described herein may be applicable to simple currency transactions or negotiations (e. g., Bitcoin exchanges) between parties (issuing transaction is a bitcoin 37Ref: GLOBAL-P002-02US transaction)). As argued previously in Claim 7, the system of Pala is directed to cryptocurrency which includes bitcoin, so the issuing transaction is inherently a bitcoin transaction when combined with Wang. (see claim 1 for motivation)


Regarding Claim 10:
	The combination of Wang/Pala discloses Claim 1.
	Pala further discloses the following limitation:
	wherein the certification certificate is an X.509 digital certificate (Par. [0025], in exemplary embodiments of the present systems and methods, an X.509 trust model is utilized (the certification certificate is an X.509 digital certificate)). The certificates used by Pala are that of X.509 digital certificates, and the same format may be used when combined with Wang. (see claim 1 for motivation)


Regarding Claim 11:
	The combination of Wang/Pala discloses Claim 1.
	Wang further discloses the following limitation:
	wherein the first server is associated with a certification service (Page 7, Par. 6, because the CA is the trusted certificate authority (first server is associated with a certification service)). In the previous interpretation of Claim 1, the certificate authority was interpreted to be the first server. Furthermore, the first server is inherently associated with a certification service as it is responsible for providing the certificate.

Regarding Claim 12:

	Wang further discloses the following limitation:
	wherein the certification certificate is associated 10with a cryptographic public key (Page 8, Par. 2, signed certificate typically includes the public key of the user, information of the user block chaining account address, the certificate authority information of block chain account address of the user (wherein the certification certificate includes a field including a public key corresponding to a block chain address)). In the previous interpretation of Claim 1, “public key” was inherently treated to be cryptographic as it is well understood in the art that a certificate contains information regarding cryptographic keys and that cryptographic keys are used for generating blockchain addresses. Furthermore, as the certificate is defined to contain a public key, it inherently is associated with a cryptographic public key.

Regarding Claim 13:
	The combination of Wang/Pala discloses Claim 1.
	Wang further discloses the following limitation:
	wherein the blockchain node corresponding to the blockchain address contained in the certification certificate is associated with the cryptographic public key (Page 8, Par. 2, signed certificate typically includes the public key of the user, information of the user block chaining account address, the certificate authority information of block chain account address of the user (wherein the blockchain node corresponding to the blockchain address contained in the certification certificate is associated with the cryptographic public key)). In the previous interpretation of Claim 1, it was argued that the public key and blockchain address may be synonymous. Thus, they are inherently associated with each other by the previous interpretation. Furthermore, in Wang, the certificate contains information regarding the blockchain address and public key, so the blockchain node and public key are inherently associated with each other through the establishment of the certificate.

Regarding Claim 14:
	Claim 14 is drawn to the method of using corresponding to the system same as claimed in Claim 1. Therefore, method Claim 14 corresponds to system Claim 1, and is rejected for the same reasons of motivation/combination as used above. However, Claim 14 further recites the following limitations:
	Wang further discloses the following limitations:
	A method (Page 1, Abstract, the invention claims a CA authentication management method)
	wherein a first node of the one or more nodes have a first blockchain address associated with a transaction (Page 3, Par. 2, the step of the conventional block first transaction record (a first node of the one or more nodes have a first blockchain address associated with a transaction) and the second transaction record corresponding to the issued certificate transaction the application certificate corresponding to the transaction are written in the block chain). Wang discloses that there is a conventional first transaction, i.e. a transaction associated with the first blockchain address of the first node.
	by a certification server (Page 7, Par. 6, because the CA is the trusted certificate authority (first server is associated with a certification service)). As argued previously in Claim 11, the first server from Claim 1 is a certificate authority.

	Pala further discloses the following limitation not taught by Wang:
	by a second computing device 10associated with a second entity (Par. [0006], to be able to spend those coins and unlock the funds, the private key stored in the second individual's wallet (by a second computing device 10associated with a second entity)). Unlike in Claim 1 in which the first entity was broadly interpreted to refer to that of the entire blockchain network since a second entity was never specified, the first entity will now be interpreted to refer to the first wallet authority/holder/user as defined in Pala. Under this new definition, the previous claim limitation interpretations hold, as the certificate, which is associated with the first entity in the sense that is created in order to be issued to the first entity, is still issued to the first entity (wallet address of the wallet authority/user). Thus, the second entity in this new interpretation comprises that of a separate user, and this limitation is met by the same reasons of motivation as argued previously in Claim 1.  

Regarding Claim 16:
	The combination of Wang/Pala discloses Claim 14.
	Claim 16 is drawn to the method of using corresponding to the system same as claimed in Claim 5. Therefore, method Claim 16 corresponds to system Claim 5, and is rejected for the same reasons of motivation as used above. However, Claim 16 further recites the following limitation of “the identity token associated with the issuing transaction” (Wang, Page 18, Par. 8, Claim 1, a first output part pointing block chaining account address). As argued previously in Claim 1, Wang and Pala were combined in the manner such that the recipient user who accepts the offered transaction verifies their identity through the certificate issued through the system of Wang. Therefore, “the identity token associated with the issuing transaction” in Claim 16, i.e. the recipient user’s blockchain address which is outputted by the issuing transaction, is identical to that of “the identity token of the first entity” in Claim 5.
	
Regarding Claim 17:
	The combination of Wang/Pala discloses Claim 14.
	Pala further discloses the following limitation:
(Par. [0032], the principles described herein may be applicable to simple currency transactions or negotiations (e. g., Bitcoin exchanges) between parties (bitcoin Blockchain)). As argued previously in Claim 7, the combination of Wang/Pala is directed towards cryptocurrency transactions which includes that of the blockchain being a bitcoin blockchain.

Regarding Claim 18:
	The combination of Wang/Pala discloses Claim 14.
	Claim 18 is drawn to the method of using corresponding to the system same as claimed in Claim 8. Therefore, method Claim 18 corresponds to system Claim 8, and is rejected for the same reasons of motivation as used above.

Regarding Claim 19:
	The combination of Wang/Pala discloses Claim 14.
	Claim 19 is drawn to the method of using corresponding to the system same as claimed in Claim 9. Therefore, method Claim 19 corresponds to system Claim 9, and is rejected for the same reasons of motivation as used above.

Regarding Claim 20:
	The combination of Wang/Pala discloses Claim 14.
	Claim 20 is drawn to the method of using corresponding to the system same as claimed in Claim 10. Therefore, method Claim 20 corresponds to system Claim 10, and is rejected for the same reasons of motivation as used above.


	The combination of Wang/Pala discloses Claim 14.
	Claim 21 is drawn to the method of using corresponding to the system same as claimed in Claim 11. Therefore, method Claim 21 corresponds to system Claim 11, and is rejected for the same reasons of motivation as used above.

Regarding Claim 22:
	The combination of Wang/Pala discloses Claim 14.
	Claim 22 is drawn to the method of using corresponding to the system same as claimed in Claim 12. Therefore, method Claim 22 corresponds to system Claim 12, and is rejected for the same reasons of motivation as used above.

	Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/Pala and further in view of NPL - “Reusing addresses is bad, M’kay?”, hereinafter referred to as “Address Reuse”.  
Regarding Claim 6:
	The combination of Wang/Pala discloses Claim 1.
	Wang further discloses the following limitation:
	wherein the issuing transaction has at least two outputs comprising: the identity token spendable by the public key corresponding to certification certificate issued from the second server from its root certificate to the first party (Page 18, Par. 8, Claim 1, wherein the issuing certificate (corresponding to certification certificate issued from the second server from its root certificate to the first part) transaction further comprises: a first output part pointing block chaining account address (identity token spendable by the public key) of the node to be authenticated). As argued previously in Claim 1, the issuing certificate transaction of Wang issues a certificate from its root certificate to authenticate another node. 
	
	“Address Reuse” discloses the following limitation not taught by the combination of Wang/Pala:
	and 25a new root output that replaces the current root output (Page 3, Par. 3, every time you ‘create’ a new address you must also create a new private key (a new root output that replaces the current root output) and with that comes responsibilities such as making backups of the new private keys each time a new one is created). The combination of Wang/Pala creates an issuing transaction with multiple outputs in which one of the outputs is the wallet address (identity token spendable by the public key…). The combination of Wang/Pala does not however disclose a second root output which replaces the current output. Reference “Address Reuse” discloses however creating a new address after each transaction. Furthermore, “Address Reuse” teaches that not reusing addresses has the benefit of improved security and privacy (Page 2, Par. 1, reusing Bitcoin addresses has both security and privacy consequences and should be avoided, especially since services and tools that don’t reuse addresses are available and even easy to use).

	The combination of Wang/Pala and reference “Address Reuse” are considered to be analogous art because they both relate to blockchain transactions of cryptocurrency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the issuing transaction of the combination of Wang/Pala with the new address generation of reference “Address Reuse” in order to gain the benefit of improved security/privacy.

Regarding Claim 15:
	The combination of Wang/Pala discloses Claim 14.


Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
NPL – “Introduction – Blockcerts”: Includes a method for verifying transferee identity using certificates in a blockchain. The project hashes digital certificates into a bitcoin blockchain, showing that both technologies may be combined as performed above. 
Thakore et al. (U.S. Pub No. 2018/0278427 A1) – Includes methods related to registering a certificate authority on a blockchain and genesis transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431